Title: Will of Thomas Mann Randolph, 16 March 1813
From: Randolph, Thomas Mann
To: 


           
          I Thomas Mann Randolph the elder of the county of Albemarle in the state of Virginia upon mature reflection and in the most deliberate manner do publish and declare this writing to be my last Will and Testament:
			 Having from
			 the
			 experience of twenty three years full
			 confidence
			 in the understanding, judgement, honour and impartial Maternal feeling of my beloved Wife Martha and considering that her time of life precludes all reasonable apprehension of her contracting another marriage which I might nevertheless have felt if I had not received from her frequently very solemn assurances to the contrary I give and bequeath to her my said Wife my whole estate real and personal to distribute among her children and retain for her own use as she may think fit after paying all my just debts according to such principles of settlement
			 as I may have agreed to in my life time with the different parties as they will shew.
          I recommend to her to sell the Varina estate to pay the debts but I advise her at the same time to reclaim all the tide land first by continuing the artificial Bank along the river from where I have stoped down to the
			 lower corner on the river, and turning it across to the hill, then diging wide ditches with sufficient slope from the little rapid in the roundabout creek near the Fairhill gate of Varina to the river below Bollings orchard on the river bank; and if an agreement can be made for the purpose with Messrs Miller and Mosby, from the next little rapid in the same creek near where the line of the tract I got from Bullington crosses it around the foot of fair-hill and across the Back gate to the river immediately below the dam; the estate will by that operation be
			 made worth 80 or 100.000$. and the work will be permanent if the creeks be stoped in the manner Wharves are made, with logs and alternate layers of gravel and mud, and the cost ought not to be over  1500$., with what work can be done from the farm without loss of the crop.
			 Again I
			 recommend to her to divide Edgehill as I have done into three separate farms after giving Jefferson the part allotted to him viz. from the mouth of the Chapel Branch to the mouth of that branch which runs into it at Chisholms Tobacco House, up the said Branch to the head spring of it, up the gulley to the line run along the back of the Chapel ridge by William Page and myself, by Martin Bakers Tobacco House to the back fence, along the back fence and along a line continuing its course to the great drain, up the great drain to the Lego line; and all the Wood land of McKenzies entry lying above a level line to be run from the narrow neck which joins the chapel ridge to the mountain around by the flat on the top of the piny spur to a very deep valley making down the mountain side by the said piny spur on the N.E. side thereof. The first of the said three farms to be bounded by the chapel branch from Jeffersons line to the old three notched road where the said road departed from the branch toward where the Barn now stands, along the said road to the corner of the stable, from the corner of the stable across to the spring branch,
			 from
			 that junction up the spring branch leaving the spring close on the right, then up the branch runing down the valley by Nats house to the new fence which I laid off with Mr German and Mr Gooch, along that fence to the head of a certain valley shewn by me to Mr Gooch, down that valley to the dry branch and up the dry branch taking the Westernmost fork untill the East line of McKenzie’s entry when continued Southward, shall join the said Branch. The other two of the said 3. farms to contain all the remainder of the tract and to be separated by a line along an old path
			 leading out of the Hammocks gap road in the direction toward an old Tobacco house in the Wallnut field used by German for a stable untill the said path joins the branch on the east side of the Wallnut field, down the said branch to
			 the fish dam, up the other branch leaving Brits-spring to the right untill a line runing from the road through Edgehill by the Wallnut tree and Ray’s flat rock with as gentle a slope as can be without too great a Curve shall meet the said Branch and along the road through to the junction of
			 the new fence dividing Gooches from Germans place.
          signed sealed published and declared beforeBrice HarlowMartin FiddlerTh: M. RandolphMarch 16. 1813,
        